Citation Nr: 1036397	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1985 to March 
1993.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine was 
primarily characterized by flexion ranging from 50 to 90 degrees, 
with no evidence of favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.126, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided VCAA notice, 
including notice with respect to the disability rating and 
effective date element of his claim, by letter mailed in August 
2007, prior to the initial adjudication of the claim.  In 
addition, the Veteran's service treatment records and pertinent 
post-service treatment records have been obtained.  Additionally, 
the Veteran was afforded VA examination in conjunction with his 
claim.  Neither the Veteran nor his representative has identified 
any existing evidence that could be obtained to substantiate this 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that the VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.  
In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral 
strain/sprain, provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides a 100 percent 
rating is assigned for unfavorable ankylosis of the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or the combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height

The Formula for Rating Intervertebral Disc Syndrome provides for 
a 10 percent rating for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Incapacitating episodes are 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral rotation 
are 0 to 30 degrees.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.


Analysis

Regarding the evidence of record, VA treatment reports dated May 
to August 2007 indicated complaints of chronic low back pain.

The Veteran was afforded a VA examination in August 2007.  The 
Veteran complained of sharp, constant pain with no flare-ups.  He 
denied weight loss, fevers, malaise, dizziness, bladder or bowel 
complaints, or erectile dysfunction.  He did report occasionally 
using a cane to walk but denied using a brace.  Physical 
examination revealed a normal spine, limbs, posture, curvature of 
the spine, and gait.  Range of motion testing revealed flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Repetitive movement did not change ranges of motion due to pain, 
weakness, fatigue or lack of endurance.  There was no objective 
evidence of painful motion, spasm, weakness or tenderness.  No 
fixed deformity was noted and the Veteran did not report any 
periods of incapacitation in the last 12 months.  X-rays revealed 
mild scoliosis with no other significant abnormality.

VA treatment records dated October 2007 to September 2008 reflect 
complaints of low back pain.  A December 2007 treatment record 
noted complaints of recent exacerbation of low back pain, 
radiating down into his right thigh.  Recent x-rays showed mild 
scoliosis with no significant changes, as well as mild spurring 
at L5-S1 with no significant reduced disc space.  The Veteran was 
unable to flex forward due to pain and lateral rotation also 
caused pain.  A diagnosis of chronic low back pain with acute 
exacerbation was provided.  

Voluminous VA treatment records dated January 2008 to May 2009 
noted occasional complaints of back pain, but primarily reflected 
treatment for other clinical conditions.

The Veteran was afforded a VA examination in June 2009.  At that 
time, he complained of constant low back pain with no episodes of 
incapacitation over the last year.  He denied flare-ups, spasm, 
numbness, paresthesias, bladder problems, bowel problems, or 
erectile dysfunction.  Examination revealed mild dextroscoliosis 
of the upper lumbar spine.  Posture and gait were normal.  Range 
of motion testing revealed flexion to 60 degrees, extension to 20 
degrees, lateral flexion to 30 degrees bilaterally, and rotation 
to 20 degrees bilaterally.  There was no objective evidence of 
pain, but the examiner noted that it was not clear that the 
Veteran was putting adequate effort into the ranges of motion.  
There was also no objective evidence of painful motion, spasm, 
weakness, tenderness, atrophy, or guarding.  No ankylosis was 
noted.  Pain did not radiate into the lower extremities.  
Neurologic examination of the lower extremities was normal.  
There was no functional loss with use such as repetitive 
movements, on account of pain, fatigue, weakness, lack of 
endurance, or incoordination.  A diagnosis of mild scoliosis of 
the lumbar spine was provided.

The Veteran was afforded a final VA examination in April 2010.  
He complained of worsening pain in the lumbar area.  He denied 
flare-ups, but stated that pain had been radiating down his left 
leg into his feet, as well as into the mid-back and right lumbar 
area.  Gait was not slow or antalgic and posture was not stiff 
and did not indicate that the Veteran was in any pain.  Physical 
examination revealed some straightening of the lumbar spine and 
some increased muscle tension in the paravertebral muscles.  
Straight leg raising and Waddell's criteria were negative.  Range 
of motion testing revealed flexion to 60 degrees, extension to 30 
degrees, left lateral flexion to 22 degrees, right lateral 
flexion to 28 degrees, and rotation to 30 degrees bilaterally.  
After repetitive testing, flexion was reduced to 50 degrees, left 
lateral flexion was 18 degrees, and right lateral flexion was 25 
degrees.  X-rays revealed a negative lumbar spine with no 
significant changes from the previous examination.  The examiner 
provided a diagnosis of lumbar strain with no pathology on x-ray 
and no changes since the previous August 2007 x-rays.

Throughout the rating period on appeal, a 20 percent evaluation 
has been in effect for the Veteran's low back disability.  A 
higher evaluation is not warranted here, for the reasons 
discussed below.

VA medical records and VA examinations revealed flexion ranging 
from 60 to 90 degrees, extension ranging from 20 to 30 degrees, 
left lateral flexion from 22 to 30 degrees, right lateral flexion 
from 28 to 30 degrees, and rotation from 20 to 30 degrees, 
bilaterally.  The April 2010 VA examiner also noted that range of 
motion was additionally limited on repetitive testing, with 
flexion limited to 50 degrees, left lateral flexion limited to 18 
degrees and right lateral flexion limited to 25 degrees.  There 
was no evidence of favorable ankylosis of the entire 
thoracolumbar spine.  Additionally, there was no evidence of 
flare-ups.  Thus, as there was objective evidence of flexion 
ranging from 50 to 90 degrees, and no evidence of favorable 
ankylosis of the entire thoracolumbar spine, a rating in excess 
of 20 percent is not warranted, even considering additional 
functional limitation due to pain and other related factors.

Additionally, VA treatment records were silent as to any a 
periods of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Moreover, despite the Veteran's 
reported symptoms of radiating pain, the VA examiners 
consistently found no evidence of intervertebral disc syndrome 
with chronic and permanent nerve root impairment.  X-rays of the 
lumbar spine consistently noted examinations within the normal 
limits.  Additionally, at the April 2010 VA examination, straight 
leg raising and Waddell's criteria were negative.  Thus, a rating 
in excess of 20 percent is not warranted under Diagnostic Code 
5234.

The Board is aware of the Veteran's complaints of pain in his low 
back.  The rating criteria set forth in Code 5237, however, 
contemplate symptoms such as pain, stiffness, and aching.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Again, even with repetitive motion, his limitation still does not 
most nearly approximate the next-higher rating.

The Board has also considered whether referral for an 
extraschedular evaluation is necessary here.  In this regard, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran's degenerative disc disease of the lumbar spine 
has resulted in marked interference with employment, or 
necessitated frequent periods of hospitalization.  Therefore, 
remand or referral of a claim for a total rating due to 
individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Under the circumstances of the instant case, the Board must find 
that the preponderance of the evidence is against the claim for a 
rating in of 20 percent for degenerative disc disease of the 
lumbar spine; the benefit of the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


